Citation Nr: 9920699	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  92-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office in 
Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a chronic headache 
disorder.

3.  Entitlement to an initial rating for degenerative joint 
disease of the cervical spine in excess of the currently 
assigned 10 percent evaluation.

4.  Entitlement to an initial rating for left ankle sprain 
with residual weakness in excess of the currently assigned 10 
percent evaluation.

5.  Entitlement to an initial rating for the residuals of 
excision of the distal clavicle of the right shoulder in 
excess of the currently assigned 10 percent evaluation.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had verified active service from March 1978 to 
April 1991, with additional unverified service from April 
1971 to March 1978.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an October 1991 rating decision of 
the Department of Veterans Affairs (VA) Medical & Regional 
Office (RO) in Fort Harrison, Montana.  The Board in August 
1994 remanded the case for additional development.  The RO in 
June 1997 granted a separate 10 percent evaluation for the 
left ankle sprain with residual weakness.  A separate 10 
percent rating was continued for the cervical spine 
disability.

In December 1997 the Board remanded the issues of entitlement 
to service connection for a left shoulder disorder and 
headaches, and increased ratings for left ankle sprain with 
residual weakness, the cervical spine and right 
clavicle/shoulder disabilities.  



FINDINGS OF FACT

1. The claim of entitlement to service connection for a left 
shoulder disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for a 
chronic headache disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

3.  Degenerative joint disease of the cervical spine is 
principally manifested by a complaint of pain and no more 
than slight limitation of motion of the cervical spine; there 
is no neurologic component to the disability shown at this 
time or objective evidence of other functional impairment.

4.  The left ankle sprain residuals are currently manifested 
by no more than mild limitation of motion but without current 
evidence of incoordination, excess fatigability or weakness, 
atrophy or ankylosis or neurologic impairment linked to left 
ankle disorder. 

5.  The residuals of excision of the distal clavicle of the 
right shoulder are principally no more than slight limitation 
of motion and pain that result in mild impairment from 
exacerbations of pain and may interfere with prolonged 
overhead work, but without current evidence of 
incoordination, excess fatigability, atrophy or weakness.

6.  The service-connected disabilities of the cervical spine, 
the right clavicle or the left ankle are not shown by 
competent evidence to have resulted in marked interference 
with employment or to have required frequent periods of 
hospitalization nor are extraneous factors or circumstances 
present, or factors related to employment linked to the 
service-connected lumbar spine disability shown, that could 
be considered exceptional or unusual.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for a 
chronic headache disorder is not well grounded.38 U.S.C.A. 
§ 5107 (West 1991).

3.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of excision of the distal 
clavicle of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5201, 5203 (1998).

4.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5290 (1998).

5.  The criteria for an initial disability evaluation greater 
than 10 percent for left ankle sprain with residual weakness 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Left shoulder disability and chronic headaches

Factual background

The clinical evaluation and medical history on an April 1971 
medical examination for the veteran's military service were 
pertinently unremarkable.  Bilateral shoulder pain was 
reported in April 1975 and there was no active synovitis.  
The impression was arthralgia in the shoulders rule out 
idiopathic tenosynovitis.  In April 1977 he was hospitalized 
after reportedly falling approximately 30 feet and landing on 
the left shoulder and rib area.  An initial X-ray was 
reported as negative for fracture and during observation in 
the hospital muscular soreness in the shoulder decreased.  
The final diagnosis included multiple contusions of the left 
shoulder and thorax.  Later in April he was seen and reported 
to be still quite sore in the shoulder and chest with a good 
range of upper extremity motion.  It was reported the next 
day that he had no muscle soreness and was working without 
difficulty. 

 A May 1977 medical examination noted a normal clinical 
evaluation of the veteran's upper extremities and a reference 
to the fall on the left shoulder mentioned subsequent back 
and neck pain.  Pain radiating into the left shoulder was 
assessed radiographically as degenerative changes in the 
cervical spine.  In August 1985 it appears that he complained 
of pain in both shoulders with stiffness into the arms and 
was found to have full range of motion and very tight muscles 
that were mildly tender to palpation.  The pertinent 
assessment was muscle tightness.  Later in August he was 
observed with shoulder pain and the previous left shoulder 
injury was mentioned.  He was found to have a full range of 
motion, decreased strength and pain with hyperextension and 
abduction against resistance.  The assessment was shoulder 
pain.  

An orthopedic clinic report in September 1985 shows an 
assessment of questioned cervical radiculopathy for the left 
upper extremity complaints.  In late 1985 mild bicipital 
tendinitis for the left shoulder complaints was one of the 
diagnostic impressions reported.  The provisional diagnosis 
given was cervical radiculopathy.  Shoulder pain was reported 
in September 1985 and October 1985 patient transfer requests 
without specifying the left or right shoulder.  A December 
1985 clinical evaluation also noted possible radiculopathy 
secondary to trauma.  An October 1988 orthopedic consultation 
for the left thigh reported no other problem except for the 
right shoulder.  A December 1988 record entry notes that he 
received an injection for his shoulder but does not identify 
which shoulder was treated.  A January 1989 consultation for 
shoulder pain noted both shoulders and mentioned a slightly 
tender left shoulder.  The January 1989 hospitalization for 
the right shoulder notes it had been injected.  The reported 
noted a normal physical examination except for the right 
shoulder.  A January 1989 record entry mentions physical 
complaints including chronic shoulder pain as the basis for 
his decertification from nuclear weapons duty.  Complaints of 
shoulder pain in 1990 disclosed a slightly tender left 
shoulder with full range of motion and no diagnosis being 
given for the left shoulder.  A 1990 hospitalization medical 
history was unremarkable for the left shoulder or headaches.  
Medical history from an April 1991 examination reported no 
frequent or severe headaches and painful shoulder without any 
elaboration.  However a review noted no significant 
disqualifying history. 

Regarding a chronic headache disorder, the Board observes 
that an impression of pharyngitis was given for headache and 
other complaints in September 1971.  The impression was of 
gastroenteritis on an occasion in August 1976 for various 
complaints including headache.  A May 1977 medical 
examination found him normal neurologically.  Optometry 
screening in January 1985 reported right-sided headache for 
three days frontal to occipital and worse in the afternoon 
that seemed to be improving and there was a question of 
resolving sinus headaches.  Another clinical record entry 
noted right eye pain assessed as questioned ocular migraine 
and that he was referred for an optometry consult.  In 
January 1986 there was an assessment of headache given for 
complaint of headache of several days with no history of 
migraine. A follow up evaluation for right-sided headache 
shows an assessment of tension cephalalgia versus a question 
of supraorbital nerve neuralgia.  A November 1989 optometry 
record reports the complaint of minor headaches that were 
persistent on the sides of the head.  

On a VA general medical examination in August 1991, the 
veteran complained of pain in both shoulders and radiographic 
examination of the shoulders was reported as being within 
normal limits.  He reported tension headaches "like anybody 
else," that were "not too bad" and the examiner's diagnosis 
was simple tension headaches, no real medical significance.  

The veteran supplemented the record with hearing testimony in 
March 1992.  A VA examiner in April 1992 assessed principally 
right shoulder complaints but noted the veteran complained of 
pain that radiated across the back and into the left shoulder 
and pain when lifting above the shoulders and when coughing 
or with cervical discomfort.  The fall in service with left 
shoulder injury was noted.  Neurologic examination was 
unremarkable.  The examiner reported with regard to motion 
that the extremities appeared to be quite normal and the left 
shoulder was described as normal.  

On a VA orthopedic examination in December 1994, the veteran 
received a diagnosis of arthritic degeneration of the left 
shoulder accompanied by subacute to chronic bursitis, and X-
ray studies of the shoulders obtained at that time were 
reported as showing a normal left shoulder.  He complained of 
left shoulder pain since the injury in service and that it 
was difficult for him to do anything above his head because 
of left shoulder pain.  The veteran was able to elevate the 
left shoulder to 180 degrees but abduction past 90 degrees to 
180 degrees was completed with some difficulty.  The examiner 
stated that the rest of the range of motion was normal and 
that no abnormality could be demonstrated other than some 
laxity to outward pressure on the left shoulder.  

On a VA examinations in late 1998 the veteran complained of 
diffuse cervical pain and radiation into the trapezius areas 
and pain over each acromioclavicular joint aggravated by 
abducting both arms and working overhead.  

The examiner reported the upper extremities showed full 
active and passive ranges of motion of the shoulders with 
abduction 110 degrees, forward flexion 170 degrees, internal 
rotation 90 degrees and external rotation 30 degrees 
bilaterally.  There was no atrophy of the biceps or the upper 
arm and shoulder abduction was strong and equal. There was no 
tenderness over the lateral subacromial area indicating 
possible tendonitis.  The examiner reported the X-ray of the 
left shoulder was reported as within normal limits.  The 
examiner also reported no evidence of functional limitation 
of the left shoulder and that the examination including range 
of motion appeared completely within normal limits.

The veteran was seen by another examiner in late 1998 who 
reported his headache and neck discomfort complaints and 
noted that veteran stated his frequent vertex and occipital 
headaches stopped after he was placed on a medication for 
high blood pressure several years ago but that they had 
bothered him for a number of years prior to their cessation 
and seemed to be aggravated by stress and were pulsatile in 
character but had no associated nausea, photophobia, 
sonophobia or visual disturbance.  The examiner's impression 
was nonmigrainous headaches by history.  The examiner opined 
that these appear to have resolved after the veteran was 
placed on Lisinopril to control blood pressure that was 
subsequently stress aggravated and that the veteran 
apparently had not had any headaches for the past several 
years.  The examiner felt that no additional neurodiagnostic 
studies were needed.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309 (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).



Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims for entitlement to service connection 
for a left shoulder disability and chronic headache disorder 
are not well grounded and must be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, a claim that is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of his claim.  The Board 
in remanding the case sought to ensure the veteran was 
afforded due process in view of the information in the 
service medical records, the VA examination and his 
recollections.  

The Board in 1997 may have given an indication or impression 
that the claims were well grounded by the development the RO 
was asked to complete.  Examination was asked for at the time 
and was arguably premature and accorded more consideration 
than was due in the preliminary development under the 
circumstances.  

The Board observes that the RO has made a diligent effort to 
obtain an adequate record.  The RO did complete the actions 
requested and the Board has not been alerted to evidence 
probative in the determination of a well grounded claim that 
is likely available but that has not as yet been obtained.  
Although the representative appears to object to the recent 
development as inadequate and arguably prejudicial on that 
basis, the Board must observe that the examinations appeared 
to be comprehensive and took into account the veteran's 
complaints and pertinent history.  It appears the examiners 
addressed matters mentioned in the Board remand although they 
did not expressly indicate having reviewed the remand or the 
claims folder.  The Board is left with the belief that the 
examiners had the information necessary to provide an 
informed evaluation.  Therefore the Board rejects the 
representative's argument.  Stegall v. West, 11 Vet. App. 268 
(1998); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In summary, the veteran asserted that he developed chronic 
disability of the left shoulder and chronic headaches during 
active duty.

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the evidence is not sufficient to well 
ground the claims under the principles established in Savage 
v. Gober, 10 Vet. App. 488, 498 (1997), as the veteran was 
found with no chronic headache disorder or chronic disorder 
of the left shoulder currently and therefore would appear to 
seek linkage of a specific diagnosis to service for which lay 
observation is not sufficient.  The left shoulder injury in 
service is well documented as are headache complaints.  
However, lay assertions, provided in writing and testimony 
cannot constitute cognizable evidence, and as cognizable 
evidence is necessary for a well-grounded claim, Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), his lay assertions on 
a matter of medical causation, etiology or diagnosis would 
not be entitled to any favorable presumption in the well-
grounded determination.  

The Board has carefully reviewed the record and must conclude 
that there has been no competent medical opinion offered that 
the veteran currently has a disability of the left shoulder 
or chronic headache disorder linked to service. 

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
diagnosis or causation, Grivois, the veteran's lay opinion is 
an insufficient basis to find his claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, the 
veteran's claims for service connection must be denied as not 
well grounded.  

In 1998 the examiner noted that the veteran's headache 
complaints and in evaluating the evidence did not find a 
current chronic headache disorder.  The 


examiner discussed hypertension in the context of headache 
complaints and the Board must point out that the veteran is 
not service-connected for hypertension.  In any event the 
headaches were apparently symptomatic of that disorder and 
not independently ratable.  Also they appear to have resolved 
with the treatment for hypertension.  As for the left 
shoulder it is noteworthy that the recent radiology 
evaluation and clinical evaluation did not confirm arthritis 
or any other chronic pathology for the left shoulder.  The 
Board has noted that in service such complaints were on 
occasion accompanied by complaints regarding the right 
clavicle.  However, no diagnosis for the left shoulder is 
established now.  The previously reported arthritis and 
bursitis were not confirmed.  There is no X-ray of record 
that confirms arthritis of the left shoulder.  

The Board has considered and denied the veteran's claim on a 
different ground from the RO, but the appellant has not been 
prejudiced by the decision.  The adjudication by the RO 
accorded the appellant greater consideration than his claim 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In determining the claim is not well grounded rather than 
denying the claim on the merits, the veteran has a lower 
burden to overcome in the event he should seek to reassert 
his claims should he obtain probative medical evidence.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
or likely available that would well ground the claim for 
service connection for the multiple disorders at issue.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  



Initial ratings for the cervical spine, left ankle and
right distal clavicle excision

Factual Background

The RO in October 1991 considered the veteran' service 
medical records and contemporaneous VA examination and 
granted service connection for degenerative joint disease of 
the left ankle and cervical spine and rated it 10 percent 
under Diagnostic Code 5010 criteria.  Service connection was 
granted for residuals of excision of the distal clavicle of 
the right shoulder and rated noncompensable under Diagnostic 
Code 5203 criteria.  

On the VA examination in 1991 for the left ankle, the 
examiner reported plantar flexion of 45 degrees and 
dorsiflexion of 10 degrees and described it as a full range 
of motion.  There was no instability and according to the 
examiner no significant abnormality with normal strength and 
reflexes.  As for the cervical spine the range of motion was 
flexion forward and extension each of 30 degrees, lateral 
flexion of 40 degrees and rotation of 55 degrees that was 
described as a full range of motion.  The examiner reported 
no abnormality and normal reflexes.  For the right clavicle, 
the examiner identified the right upper extremity as major 
and found an oblique scar that was well healed, nontender and 
nondisfiguring.  The examiner reported no abnormality.  The 
diagnoses were history of left ankle sprain with apparent 
full recovery, neck problems not found and excision, distal 
end of the right clavicle.

The veteran was notified of the determination by letter in 
November 1991.  He disagreed with the determination and 
supplemented the record with hearing testimony in March 1992.  

On a VA examination in April 1992, the veteran reported that 
he played league softball and hunted and fished.  The 
examiner reported normal dorsiflexion and plantar flexion of 
the left ankle.  The veteran complained of neck discomfort 
with extension and rotation.  He was found to be normal 
neurologically with point tenderness at C5-C6 also with 
rotation at that level to the right side.  He was able to 
flex without too much discomfort but extension increased the 
discomfort.  Regarding the right clavicle, the veteran 
complained of pain with increased motion and stated that he 
was moved to first base because he was unable to throw and 
had shoulder discomfort.  The examiner reported a well healed 
scar, a normal range of motion, no crepitus or lack of motion 
and subjective tenderness over the anterior rotator cuff.  
The pertinent diagnoses were rule out arthritic hilar 
degenerative changes of the cervical spine and probable 
degenerative or arthritic changes of the right shoulder with 
chronic rotator cuff injury.  The veteran reported on a VA 
psychiatric examination completed at the same time that he 
worked full time at present and that he could no longer play 
softball because of arthritis.

The RO implemented a hearing officer's decision in September 
1992 to assign a 10 percent rating for the right distal 
clavicle postoperative residuals from May 1991.

The Board remand in 1994 asked for clarification of the 
appeal issues, complete VA records and several examinations.  
X-ray of the left ankle in late 1994 were reported as normal 
and X-ray of the right shoulder found a normal shoulder 
except for evidence of resection of the distal right 
clavicle.  The veteran complained of weakness and that the 
left ankle tired easily.  He was able to heel and toe walk 
forward and backward equally well and had a full range of 
motion of the left ankle to flexion, extension, valgus and 
varus motion without swelling, redness or inflammation.  
There was a full range of motion of the cervical spine with 
slight crepitus and a normal X-ray.  The right shoulder 
showed a well healed scar, elevation and abduction each to 
180 degrees, but slowly done from 90 to 180 degrees due to 
pain.  Internal and external rotation were negative but there 
was crepitus with up and down motion and pain with pressure 
over the rotator cuff.  The diagnoses were arthritic 
degeneration of the cervical spine and the shoulders with 
subacute and chronic bursitis and left ankle sprain, post 
treatment weakness.  On a psychiatric examination in early 
1994 he reported that he worked for a food company checking 
out trucks.  

On a VA examination in 1996, the veteran complained of 
chronic spraining and weakness of the left ankle and the 
examiner found swelling over the lateral malleolus that he 
strained three weeks previously.  It was quite tender and he 
had pain with "valid" or reverse motion of the left ankle 
and could not get up on his heels and toes and walk on the 
left ankle because of the recent injury.  The assessment was 
chronic spraining of the left ankle with weakness.

The RO in June 1997 assigned a separate 10 percent rating for 
left ankle sprain and residual weakness under Diagnostic Code 
5271 criteria effective from May 1991 and assigned a 10 
percent rating for degenerative joint disease of the cervical 
spine under Diagnostic Code 5290 criteria.

As a result of the Board remand in December 1997, the RO in 
January 1998 asked the veteran to assist in identifying 
relevant treatment records and he responded the next month by 
informing the RO that he had no medical evidence except for 
the left ankle which he submitted.  These records covered the 
sprain injury in 1996 that was mentioned in the 1996 VA 
examination report.  He also wrote that his cervical spine 
did not hurt when he exercised and that his right clavicle 
hurt when he lifted his arms to do overhead work.  He also 
reported that he was out of work for a week in the prior year 
because he hurt his left ankle again.

The veteran also received VA examinations in late 1998.  He 
complained of diffuse cervical pain and radiation into the 
trapezius areas and pain over each acromioclavicular joint 
aggravated by abducting both arms and working overhead.  He 
also complained of pain in the anterolateral aspect of the 
left ankle that was associated with walking on uneven ground.  
The veteran reported currently working at a desk with the 
local law enforcement agency.

The examiner reported cervical spine rotation of 70 degrees 
bilaterally, tilt to 30 degrees bilaterally and normal 
flexion and extension and negative Spurling and Lhermitte's 
tests.  The upper extremities showed full active and passive 
ranges of motion of thew shoulders with abduction 110 
degrees, forward flexion 170 degrees, internal rotation 90 
degrees and external rotation 30 degrees bilaterally.  There 
was no atrophy of the biceps or the upper arm and shoulder 
abduction was strong and equal. There was no tenderness over 
the lateral subacromial area indicating possible tendonitis.  
The veteran's ankle range of motion was normal and ankle 
reflexes were 2/5 and equal.  There was no atrophy of the 
thigh or calf and ankle-toe extension and flexion strength 
was normal.  There was no swelling of the left ankle or 
obvious overt instability of the lateral ankle joint or 
tenderness or crepitation palpated.  Dorsiflexion was 15 
degrees and plantar flexion was 60 degrees.  The examiner 
reported that X-rays of the right shoulder demonstrated the 
previous lateral right clavicle excision.  X-rays of the left 
shoulder, cervical spine and left ankle were reported as 
within normal limits.

Regarding functional limitation, the examiner stated that 
this was basically historical based upon the veteran's self 
reported subjective symptoms.  The examiner opined that there 
was no real objective evidence upon examination to 
demonstrate any functional limitation of the shoulder, neck 
or left ankle.  

Another examiner in late 1998 noted that the veteran reported 
a long standing aching problem in the neck and that he denied 
cervical radicular symptoms, upper extremity sensory 
deficits, pain, motor weakness, Lhermitte's phenomenon or 
bowel or bladder dysfunction and that he had complaints of 
his hands going numb during the day particularly while 
driving, but without persistent sensory deficits in either 
hand.  He was currently employed as a correction officer.  
The examiner reported that the veteran had a full range of 
motion of the cervical spine and had no evidence of cervical 
paraspinal muscle spasm but that he had diffuse tenderness to 
palpation over the trapezii and dorsal cervical paraspinous 
musculature bilaterally.  He walked well on his heels and 
toes.  His gait was normal and sensation was intact and motor 
examination showed excellent strength in all major muscle 
groups without atrophy or fasciculation.  Deep tendon 
reflexes were 2+ normal in the upper extremities with no 
pathological reflexes.  Cervical spine films were reviewed 
and reported as showing no significant abnormalities.  

The examiner reported an impression of chronic cervicalgia 
and opined that the veteran's history was not suggestive of 
significant cervical radicular symptoms to suggest a 
symptomatic cervical intervertebral disc herniation and 
cervical spine films done on the examination revealed no 
significant abnormalities.  Other impressions were normal 
neurological examination and bilateral hand numbness of 
undetermined etiology.  The examiner felt that no additional 
neurodiagnostic studies were needed.  


 Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1998).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Under Diagnostic Code 5290 a 10 percent evaluation may be 
assigned for slight limitation of motion of the cervical 
spine, 20 percent when moderate, and 30 percent when severe.

Under Diagnostic Code 5287 a 30 percent evaluation may be 
assigned for favorable ankylosis of the cervical spine.  A 40 
percent evaluation may be assigned for unfavorable ankylosis 
of the cervical spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.

Arm (major), limitation of motion to 25° from side, shall be 
rated 40 percent.  Midway between side and shoulder level 
shall warrant a 30 percent evaluation.  At shoulder level, a 
20 percent may be assigned.  Diagnostic Code 5201. 

Impairment of the clavicle or scapula (major or minor), 
dislocation shall be rated 20 percent.  Nonunion, with loose 
movement shall be rated 20 percent, and without loose 
movement, 10 percent.  Malunion shall be rated 10 percent.  
Or rate on impairment of function of contiguous joint.  
Diagnostic Code 5203.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement; for the shoulder, 
forward elevation (flexion) and abduction 0 to180 degrees, 
internal rotation 0 to 90 degrees and external rotation 0 to 
90 degrees.  Joint motion for the ankle from the anatomical 
position of 0 degrees: plantar flexion 45 degrees, 
dorsiflexion 20 degrees.

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation-the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation. 38 C.F.R. 
§ 4.71.

A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent, with moderate knee or ankle disability, 20 
percent, and with slight knee or ankle disability, 10 
percent.  Diagnostic Code 5262.  

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent.  
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent.  Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent.  Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent.  Diagnostic Code 
5274.


Analysis

The Board is satisfied that all relevant facts have been 
developed to the extent possible and that no further duty to 
assist exists with respect to the veteran's well grounded 
claims.  The veteran has been provided comprehensive VA 
examinations in connection with the claims and other records 
have been located.  The medical examination records include 
sufficient detail regarding the veteran's disabilities to 
apply current rating criteria and are considered the best 
evidence for an informed determination of the veteran's 
current impairment from the disorder.  Further, there has not 
been reported any more recent comprehensive evaluation or 
treatment since the VA examinations in 1998.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  An examiner in late 1998 assessed the 
disabilities with sufficient detail for the Board to find 
that the examination complied with the Board remand for 
consideration of the holding in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Regarding the development completed by the RO to obtain 
probative evidence through contemporaneous examination, the 
Board after review of the record finds that the RO did all 
that it was required to do and that it assembled a record 
that would support an informed determination without any 
evidence of potential prejudice to the veteran.  The 
representative's argument directed to Stegall has been 
discussed previously.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. § Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board finds no provision upon which to assign a 
higher rating for any of the disabilities.  The claims are 
denied for as discussed below, the Board finds the 
preponderance of the evidence against the claims.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The veteran's cervical spine disorder is rated in accordance 
with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5290 which assesses limitation of motion as the primary 
rating criteria for the incremental ratings from 10 to 30 
percent.  The veteran has been provided the essential rating 
criteria.  The Board finds the selected rating scheme 
appropriate for the veteran's disability in view of the 
symptomatology and the disease for which service connection 
is in effect.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21 and Diagnostic Code 5003 
(1998).

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of recent VA examination 
records that included complaints of cervical spine pain.  
Medical records from military sources were also reviewed.  

Viewed collectively, the examination reports that record 
observations through 1998 show pain complaints but minimal 
orthopedic findings and no neurologic deficit.  Although the 
veteran has reported having some difficulty because of his 
cervical pain, VA examinations over several years have 
reported findings that appeared to be within normal limits 
except for slight limitation of motion.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is not 
warranted.  The intensity of the cervical spine symptoms, 
overall, appear to reflect a level of impairment contemplated 
in the current 10 percent evaluation under Diagnostic Code 
5290.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
10 percent evaluation.  A 20 percent evaluation contemplates 
a moderate disability.  The maximum evaluation, 30 percent, 
is provided for a severe disability.  

The Board finds that the evidence of probative value in view 
of the detailed description of pertinent evaluative criteria, 
viewed objectively, clearly preponderates against the claim 
for increase.  It supports a conclusion that the veteran's 
disability is no more than slight in view of symptoms of pain 
but more recently without significantly limited motion and an 
otherwise normal evaluation undertaken in response to his 
complaints.  This appears to be an accurate assessment of the 
disability manifested by little appreciable objective 
evidence of disabling manifestations of cervical arthritis.  

The level of disability appears to have been accounted for in 
the current evaluation, particularly in view of the minimal 
appreciable objective symptoms recently shown in light of the 
pain the veteran reported.  It is also observed as the 
veteran stated that he was able to work without time lost and 
he did not state that he had any limitation imposed in his 
work as a result of the cervical spondylosis.  Thus, the 
Board finds that the criteria under 38 C.F.R. §§ 4.40, 4.45 
do not provide a basis for a higher rating in view of the 
veteran's presentation of his symptoms.  The examiner in 1998 
commented that evidence of functional impairment was 
subjective.

The medical examination records include sufficient detail 
regarding the disability of the right clavicle to apply 
current rating criteria and are considered the best evidence 
for an informed determination of the veteran's current 
impairment from the tendinitis disability.  Further, there 
has not been reported any other comprehensive evaluation or 
treatment since the VA examination reports of 1998.  
Robinette, supra.  

The veteran's disability of the right clavicle is rated 
currently in accordance with the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5203, which allows for an assessment 
of clavicle or scapula impairment or alternatively evidence 
of limitation of motion, the primary rating criteria and 
Diagnostic Code 5201 which provides for limitation of motion 
of the arm with incremental ratings from 20 to 40 percent.  
The Board finds the rating scheme for limitation of motion 
appropriate for the veteran's disability in view of the 
diagnosis for the shoulder symptomatology. Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1998).  

The Board also observes that an analogous rating application 
to ankylosis under Diagnostic Code 5200 or impairment of the 
humerus under Diagnostic Code 5202 would be inapplicable in 
view of the findings on examinations since service. 

The RO has assigned a 10 percent evaluation based upon the VA 
examinations which did report ranges of motion recorded 
showed appreciable, but slight, disparity from the normal 
range of motion contemplated in the standardized description 
of shoulder motion in the rating schedule, although the 
examiner's have described the range of motion a s full.  The 
RO had a medical examination that addressed the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board notes DeLuca 
holds that functional loss due to pain will be rated at the 
same level as the functional loss where motion is impeded.  
Thus limitation of motion is not the sole prerequisite 
finding.  

Applying this information to the rating schedular criteria 
leads the Board to conclude that an increased evaluation is 
not warranted.  The right clavicle disability symptoms have 
not shown appreciable difference on several examinations and, 
overall, do not appear more than a percentage evaluation of 
10 percent would contemplate.  The rating scheme does not 
require a mechanical application of the schedular criteria, 
but applying the rating schedule liberally results in a 10 
percent evaluation recognizing symptomatic shoulders 
characterized by pain that reportedly does not impact the 
veteran adversely with activity that would likely occur in 
the workplace.  Although overhead work as a likely source of 
pain and discomfort, the veteran did not indicate this was a 
problem in his job.  In fact he did not report time lost 
because of the right clavicle disability or any interference 
with his correction officer work on account of the right 
clavicle disability.  

The recent examination findings clearly support a conclusion 
that the veteran's disorder though productive of disability 
is characterized by minimal appreciable objective findings.  
It cannot be overlooked that essentially normal motion has 
been reported with no atrophy or objective evidence of muscle 
or neurological impairment linked to the disability.

Thus, the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case and allow for a 
10 percent rating under Diagnostic Code 5003, applying § 4.59 
as the minimum compensable evaluation for the joint is 10 
percent in view of the interplay of §§ 4.40, 4.59 and 4.31.  

The recent VA examinations appear to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  In view of 
the foregoing, the Board concludes that the evidence more 
nearly approximates a 10 percent rating for the right 
clavicle disability for the entire period of this appeal.  
38 C.F.R. § 4.7.  Clearly, the objectively confirmed 
manifestations that would support a higher evaluation under 
any rating scheme applicable to the disability are not shown.  
The examiners in 1998 did not confirm a neurologic component 
of the disability nor was there any quantifiable measure of 
additional range of motion lost with exacerbations. 

In addition the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
they relate to pain and factors other than limitation of 
motion as described on two VA examinations appear to support 
no more than a 10 percent rating for the right shoulder.  The 
Board must point out that the VA examination in 1998 was 
consistent in the minimum appreciable objective findings for 
the right clavicle or shoulder and the disability appears to 
have been essentially little changed from the standpoint of 
limitation of motion.  Appreciable manifestations that 
complement the range of motion appear to place the 
preponderance of the evidence against the claim for a rating 
in excess of 10 percent.  Specifically, the recent 
examinations did not confirm disuse, weakened movement, 
excess fatigability or incoordination.  

The veteran's left ankle disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, which assess basically evidence of 
limitation of motion as the primary rating criteria for the 
incremental ratings of 10 and 20 percent.  The veteran has 
been provided the essential rating criteria.  The Board finds 
the rating scheme appropriate for the veteran's disability in 
view of the diagnosis for the left ankle symptomatology. 
Pernorio, supra, 38 C.F.R. §§ 4.20, 4.21 (1998).  

The Board also observes that an analogous rating application 
to ankylosis under Diagnostic Codes 5270 or 5272 or malunion 
of the os calcis or astragalus or astragalectomy under 
Diagnostic Codes 5273 and 5274, respectively, would be 
inapplicable in view of the findings on examinations since 
service. 

The Board observes that the RO assigned a 10 percent 
evaluation based upon a follow up VA examination that did 
report limitation of function after a reinjury.  More 
recently, in 1998, the range of motion recorded showed slight 
disparity from the normal range of motion contemplated in the 
standardized description of ankle motion in the rating 
schedule.  The RO had a medical evaluation that addressed the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 and commented 
on the extent of functional loss.  As discussed in DeLuca 
functional loss due to pain will be rated at the same level 
as the functional loss where motion is impeded.  

Applying this information to the rating schedular criteria 
leads the Board to conclude that an increased initial 
evaluation is not warranted for the left ankle.  The left 
ankle symptoms, overall, do not appear more than a percentage 
evaluation of 10 percent would contemplate.  The rating 
scheme does not require a mechanical application of the 
schedular criteria, but applying the rating schedule 
liberally results in a 10 percent evaluation recognizing a 
mildly symptomatic ankle characterized by complaints of pain 
and weakness but with a paucity of objectively confirmed 
disabling residuals. 

The recent examination findings clearly support a conclusion 
that the veteran's disorder though productive of disability 
is characterized by minimal appreciable objective findings.  
Thus, the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case and allow for a 
10 percent rating under Diagnostic Code 5271 applying § 4.59 
as the minimum compensable evaluation for the joint is 10 
percent in view of the interplay of §§ 4.40 and 4.59.  

The recent VA examinations appear to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  In view of 
the foregoing, the Board concludes that the evidence is in 
favor of a 10 percent rating for the left ankle for the 
entire period of this appeal.  38 C.F.R. § 4.7.  Clearly the 
objectively confirmed manifestations that would support a 
higher evaluation under any rating scheme applicable to the 
disability are not shown.  The examiner in 1998 did not 
confirm instability, tenderness or deformity and the range of 
motion was described as being within the normal range, 
although dorsiflexion is minimally reduced from the norm 
found in 38 C.F.R. § 4.71.  The examiner noted no muscle 
atrophy and no neurologic component of the left ankle 
disability was mentioned. 

In addition the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
they relate to pain and factors other than limitation of 
motion as described on VA examinations appear to support no 
more than a 10 percent rating for the left ankle.  The Board 
must point out that the VA examination in 1998 was consistent 
in the minimum appreciable objective findings for the ankle 
and the disability appears to have improved significantly 
when compared with the 1996 examination.  There is a nearly 
full range of motion but the absence of appreciable 
manifestations in addition to the range of motion for the 
ankle appear to place the preponderance of the evidence 
against the claim for a rating in excess of 10 percent.  
Specifically, the examiner in 1998 did not confirm disability 
of the left ankle causing weakened movement, excess 
fatigability or incoordination or objective evidence of 
functional impairment.

The Board notes that although the decision herein included 
consideration of the holding in Fenderson, the veteran has 
not been prejudiced by such discussion in view of the 
decision on the merits.  See for example Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  The disability of the 
cervical spine, the right clavicle and the left ankle did not 
warrant consideration of staged ratings in view of facts 
specific to each disability. 

The RO did consider the claim for an extraschedular rating.  
The Board would point out that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  However, such 
factors would be apparent from the record and necessarily 
relate to the service-connected disability.  See, e.g., 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  There does 
not appear to be probative evidence that any nonservice-
connected disorders affect his cervical spine, right clavicle 
or left ankle in such a manner to render impractical the 
application of the regular schedular standards.  See for 
example Johnston, 10 Vet App. at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns cervical spine and 
shoulder disabilities.  The pertinent part of the regulation, 
though somewhat ambiguously worded, appears to contemplate an 
individual rather than a collective disability assessment.  
However, the components individually or collectively do not 
appear to meet essential criteria.  

Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is nothing probative to support a finding 
that the veteran has such an unusual or exceptional 
disability picture as a result of the service-connected 
disabilities considered.  

The most recent examination report, which confirms full-time 
work and no time lost on account of either the cervical spine 
or right clavicle disabilities, does not establish an 
exceptional or unusual disability picture as a result of the 
disabilities.  And, the Board does not find any extraneous 
circumstances that could be considered exceptional or unusual 
such as were present in Fisher v. Principi, 4 Vet. App. 57, 
60 (1993) to warrant a different result in view of the 
veteran's work history and treatment for his service-
connected disability components as reflected in the record.  
See also Fleshman v. Brown, 9 Vet. App. 548, 552-53 (1996); 
Shipwash, 8 Vet. App. at 227.  


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a chronic headache disorder is denied.

An initial rating for degenerative joint disease of the 
cervical spine in excess of the currently assigned 10 percent 
evaluation is denied.

An initial rating for left ankle sprain with residual 
weakness in excess of the currently assigned 10 percent 
evaluation is denied.

An initial rating for the residuals of excision of the distal 
clavicle of the right shoulder in excess of the currently 
assigned 10 percent evaluation is denied.




		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

